Action to recover damages for personal injuries due to plaintiff’s fall on a defective pavement in the back yard of defendant’s three-family house. Judgment in favor of plaintiff unanimously affirmed, with costs. This is not a case of a mere difference in level between two adjoining segments of pavement. It falls within the category of the so-called “ space ” or " hole ” cases. (Leach v. Town of Eastchester, 265 App. Div. 895, affd. 290 N. Y. 619; Wilson v. Jaybro Realty & Development Go., 289 N. Y. 410; 266 App. Div. 668; Mayes V. City of New York, 267 App. Div. 535.) The plaintiff, a tenant, was an invitee and not a mere licensee. (Oliver v. Tenerello, 271 App. Div. 983; Berras V. Keane, 231 N. Y. 566; Petersen v. Cratoford, 263 App. Div. 617; Karlson V. Mealy, 38 App. Div. 486.) The case of Walker v. Bachman (268 N. Y. 294) is clearly distinguishable. Present — Carswell, Acting P. J., Johnston, Adel, Nolan and Sneed, JJ.